Citation Nr: 0800841	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-21 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left middle finger.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the left middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to June 
1959.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for arthritis of the left middle 
finger, and denied an increase above the existing 
noncompensable disability rating for residuals of a fracture 
of the left middle finger.

The issue of an increased rating for residuals of a fracture 
of the left middle finger is addressed in the REMAND portion 
of the decision below.


FINDING OF FACT

Arthritis in the left middle finger is at least in part 
causally or etiologically related to the service connected 
fracture of the left middle finger.


CONCLUSION OF LAW

Arthritis in the left middle finger was incurred as a result 
of injury in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.319, 3.303, 
3.310(a) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in October 2004.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the veteran is not prejudiced by this omission.  This 
is because this decision allows service connection for the 
requested disability and the RO will, upon issuance of this 
decision, assign a disability rating and an effective date 
for service connection from which the veteran will be able to 
express disagreement with should he not be satisfied.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran sustained a fracture of the left middle finger 
during service in January 1959.  In March 1999, he submitted 
a claim for service connection and VA disability compensation 
for several disabilities, including residuals of a fracture 
of the left middle finger.  In a November 1999 rating 
decision, the RO granted service connection for residuals of 
a fracture of the left middle finger.  In September 2004, the 
veteran requested service connection and compensation for 
arthritis in the left middle finger.  He asserted that 
arthritis in that finger developed as a result of the 
fracture during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran is right handed.  Service medical records from 
1959 indicate that his left middle finger was injured when it 
was caught in a tailgate.  X-rays showed an undisplaced 
linear fracture of the distal phalanx of the left middle 
finger.  The injury was sutured, and was later treated with 
whirlpool therapy.  On follow-up in April 1959, the finger 
was still stiff.

On VA medical examination in October 1999, the veteran 
reported that he had not seen a physician about his left 
middle finger since 1960.  He stated that he was retired from 
working as a police officer.  At the 1999 examination, he 
stated that he had pain in the finger when it was cold, and a 
reduced range of motion of the finger.  X-rays of the left 
hand showed narrowing of the interphalangeal joints, and 
osteoporosis of the visualized bones, for which a rheumatoid 
type of arthritis was suspected.  The examination included 
testing of the veteran's hands by an occupational therapist.  
Testing showed weakness in the left hand, and a slight 
decrease in awareness of very light touch in the left third 
finger.

On VA examination in June 2001, x-rays of the left hand 
showed narrowing of the proximal interphalangeal (PIP) joints 
and distal interphalangeal (DIP) joints of the third, forth, 
and fifth fingers.  There were also arthritic changes in the 
joints of the fingers of the right hand.  The examining 
physician indicated that the narrowing of the joints could be 
due to degenerative or rheumatoid arthritis changes.  The 
left hand had decreased grip strength.  There was mild 
limitation of motion of the PIP joint of the left third 
finger.  The examiner's assessment was degenerative joint 
disease of fingers of both hands.  The examiner expressed the 
opinion that degenerative arthritic changes in the fingers of 
the left hand could be partially related to the injury during 
service, as the ranges of motion of the fingers of the left 
hand were more limited that those in the right hand.  As 
there were arthritic changes in both hands, however, the 
examiner stated that the injury during service could not 
completely explain the current arthritic changes.

In August 2004, private orthopedist M. J., Jr., M.D., wrote 
that he had seen the veteran for pain in the left middle 
finger.  The veteran reported the history of the injury of 
that finger in service in the 1950s.  Dr. J. noted swelling 
of the PIP of that finger, and limitation of motion of that 
finger.  X-rays showed degenerative joint disease of the PIP 
and DIP of the finger.  Dr. J. stated that the veteran had 
degenerative arthritis of the PIP and DIP of the left middle 
finger secondary to a fracture that occurred in the 1950s.

On VA examination in October 2004, the examining physician 
indicated that he did not have the veteran's claims file to 
review.  The veteran reported that he had worked as a 
mechanic from the 1950s to the 1970s, and then as a police 
officer, with retirement in the mid 1990s, and part time 
police work after retirement.  Examination revealed swelling 
in the PIP joints in both hands, with slightly more swelling 
in the middle finger than in the other fingers.  There was 
limitation of motion of the finger joints, with motion 
limited by pain in some joints, including in the left middle 
finger.  X-rays showed arthritic changes in the PIP and DIP 
joints in the left hand.  The examiner's diagnosis was mild 
osteoarthritis of the PIP and DIP joints.  The examiner 
indicated that he did not have records to verify the injury 
during service.  The examiner noted that the veteran had 
continued to work as a mechanic for many years after the 
injury.  The examiner expressed the opinion that it was 
unlikely that the injury had involved significant trauma, or 
arthritis would have shown earlier.  The examiner stated that 
the degenerative arthritic changes were compatible with the 
veteran's age.

In August 2006, the veteran had a videoconference hearing 
before the BVA.  The veteran described how his left middle 
finger was crushed during service, when a tailgate fell on 
it, while he was helping to move a jet engine.  He stated 
that the injury was severe at the time, and that the injured 
finger remained crooked after the injury was treated.  He 
reported that at present he could not bend that finger all of 
the way, and could not touch the tip of that finger to the 
palm of his hand.  He indicated that he had pain in the 
finger, particularly in cold or wet weather.  He also stated 
that the finger was sensitive, and painful to use.  He noted 
that Dr. J. had concluded that arthritis in the finger was 
related to the injury in service.

Medical evidence documents the injury and fracture of the 
veteran's left middle finger during service, and the 
existence of arthritis in the joints of that finger in recent 
years.  The veteran's arthritis claim, and the first evidence 
of arthritis in the injured finger, arose many years after 
service-connected injury.  There are physicians' opinions 
supporting and opposing a connection between the current 
arthritis and the service-connected injury.  The VA physician 
who examined the veteran in 2001 stated that the injury could 
be a partial, but not complete, cause of the arthritis.  The 
private orthopedist, Dr. J., attributed arthritis in the 
injured finger to the injury in service.  The VA physician 
who examined the veteran in 2004, who was not provided any of 
the veteran's records to review, found it unlikely that the 
current arthritis was due to injury in service.

None of the physicians who provided opinion reported having 
reviewed the veteran's medical records.  None of the 
physicians' opinions carries substantially more persuasive 
value than those of the others.  Overall, the evidence 
supporting a connection between the service-connected injury 
and the current arthritis in the injured finger is at least 
as convincing as the evidence against such a connection.  
In light of the approximate balance of positive and negative 
evidence regarding the etiology of the arthritis, the Board 
gives the benefit of the doubt to the veteran, and grants 
service connection for arthritis of the left middle finger.


ORDER

Service connection for arthritis of the left middle finger is 
granted.




REMAND

The veteran is seeking a compensable disability rating for a 
disability characterized as residuals of fracture of the left 
third finger.  In the above decision, the Board has granted 
service connection for arthritis of the left middle finger.  
As the RO assigns a disability rating for arthritis in that 
finger, manifestations relevant to rating arthritis may be 
intertwined with the manifestations relevant to rating 
fracture residuals.  Therefore, the Board will remand the 
case for the RO to reconsider the rating for fracture 
residuals in light of service connection and the assignment 
of a rating for arthritis.

In addition, more information is needed to determine the 
appropriate rating for the finger fracture residuals.  The RO 
has evaluated the disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  One of the criteria under that code is 
limitation of motion of the affected finger, based on the 
distance of the gap between the affected finger and the palm.  
The veteran has stated, and medical examination reports have 
indicated, that the veteran's left third finger does not 
reach his palm.  The examination reports, however, have not 
related any measurement of the gap between the finger and the 
palm.  The veteran has also reported numbness, pain, 
weakness, sensitivity to touch, and functional impairment in 
his left third finger.  On remand, the veteran should receive 
a new VA examination to record the pertinent measurement and 
other relevant findings regarding the veteran's left third 
finger.  The RO should consider the findings of the new 
examination in determining the appropriate rating or ratings 
for arthritis and residuals of the fracture in the veteran's 
left third finger.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his left middle finger to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
residuals of a fracture of the left 
middle finger in detail.  The examination 
report should include the measurement, in 
inches or centimeters, of the gap between 
the tip of the left third finger and the 
palm, with the finger flexed to the 
extent possible.  The report should also 
note evidence of any numbness, pain, 
weakness, sensitivity to touch, and 
functional impairment in that finger and 
indicated if such symptomatology is 
related to, or residuals of, the fracture 
of the left middle finger.  The examiner 
is further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


